Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 32-33 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/9/2022.




Claim Objections
Claim 17 objected to because of the following informalities:  “wherein by bringing into contact the pigment…” in line 6, but does not previously recite “bringing into contact…”, so it is not clear whether “wherein by” is a limitation conditional upon the bringing in to contact.  This should be changed to “bringing into contact…” (remove the “wherein by”) in order to clarify.  Appropriate correction is required.
Claims 27 and 28 objected to because of the following informalities:  the claims recite “additional motif”, but do not require a first motif, so it is not clear whether “additional motif” requires two motifs.  Appropriate correction is required.
Claim 31 objected to because of the following informalities:  in line 2, “arranged in on” should be changed to “arranged on”.  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites “detaching from the starting substrate” in line 4, but does not define what must be detached.  This will be read as “detaching the pigment layer from the starting substrate” for the purposes of this action.
Claim 21 recites the limitation "the step of separating from the starting substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  This will be read as “the step of separating the intermediate substrate and the starting substrate” for the purposes of this action.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOFFMULLER et al. (US 2013/0063826).
	Regarding claim 17, 20, and 21, HOFFMULLER teaches creating a pigment coating layer 30 on a starting substrate 21 and 23, contacting the pigment layer with an intermediate substrate 50 to adhere by adhesive 53 sections 33 of the pigment to the intermediate substrate 51, and separating the intermediate substrate from the starting substrate so as to detach a plurality of pigment sections from the starting substrate (fig. 3; paras. 31, 91, 184, 185, and 188).
	Regarding claim 18, adhering a foil intermediate layer 51 to the exposed side of the pigments of HOFFMULLER would inherently protect the pigments from breaking due to impact or scratching.
	Regarding claim 19, HOFFMULLER teaches pigments 33 having an outer contour (figs. 3A-3B and 3f).
	Regarding claim 22, HOFFMULLER teaches pigments 33 present on the starting substrate 20 are detached after separation (figs. 3a and e-f).
	Regarding claim 23, HOFFMULLER teaches structuring pigments 33 on starting substrate 20 prior to their separation (figs. 3b, c, and f).
	Regarding claim 24, HOFFMULLER teaches the starting substrate 20 has a relief structure 23 to specify pigment contours (figs. 3a-c).
	Regarding claim 25, HOFFMULLER teaches producing the relief structure 23 by embossing a UV curable embossing layer of the starting substrate (paras. 27 and 28).
	Regarding claim 26, HOFFMULLER teaches an adhesion determining material structure 35 on the starting substrate (paras. 89-90; fig. 3b).
	Regarding claims 27 and 28, HOFFMULLER teaches applying two motifs simultaneously as an optically variable embossed structure (para. 17) wherein the starting substrate comprises a relief structure 23 to define pigment contours (figs. 3a-b).
	Regarding claim 29, HOFFMULLER teaches producing the relief structure 23 by embossing a UV curable embossing layer of the starting substrate (paras. 27 and 28).
	Regarding claim 30, HOFFMULLER teaches pigment layer 30 applied as portions 33 and 34, where either individually is a continuous partial layer and any two together are a non-continuous partial layer (figs. 3a-b).
	Regarding claim 31, HOFFMULLER teaches the pigment layer is created on a cured lacquer layer 23 of the starting substrate, which is arranged on a foil layer 21 of the starting substrate (figs. 3a-3c; para. 27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: TANIGUCHI et al. (US 2011/0159245), HANSFORD (US 2004/0115279), KOIKE et al. (US 10,239,279), MENGEL et al. (US 2018/0117946), LEE et al. (US 2010/0193469), ARGOITIA et al. (US 2009/0217842), and AOKI et al. (US 2008/0096366).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745